Case 2:20-cv-00163-JDW Document 56-2 Filed 07/16/20 Page 1of1

 

Bryan Reo

From: Bryan Rea

Sent: Monday, June 1, 2020 11:20 PM

To: Joshualthomas@gmail.com

Subject: Jacovetti v Shelton

Attachments: Jacovetti v Shelton Service of Notice of Rule 11 Def Motion for Sanctions.pdf; Rule 11
Letter to Josh Thomas.docx; Rule 11 Letter to Josh Thomas.pdf; Jacovetti v Shelton
Service of Notice of Rule 11 Def Motion for Sanctions.docx

Sir,

Please find attached the Rule 11 motion we will be finding and a cover letter explaining the situation.
Sincerely,
Bryan Reo

Bryan Anthony Reo ( #0097470)
REO LAW LLC

P.O. Box 5100

Mentor, Ohio 44061

(Business): (216) 505-0811
(Personal): (440) 313-5893

Admissions- Ohio Courts and Agencies [#0097470], Michigan Courts and Agencies [#P84119], N.D. Ohio,
S.D. Ohio, E.D. Michigan, W.D. Michigan, 3% Circuit, 6" Circuit, and Court of Appeals for the Armed Forces
(#37033)

This electronic mail message, including any attachments, is for the sole use of the intended recipient(s) and may
contain private, confidential, and/or privileged information. Any unauthorized review, use, disclosure, or
distribution is strictly prohibited, and interception of the same is a federal criminal offense per 18 U.S.C. §
2511. If you are not the intended recipient of this message or their agent, or if this message has been addressed
to you in error, please immediately alert the sender by reply email and then delete this message and any
attachments. If you are not the intended recipient, you are hereby notified that any use, dissemination, copying,
or storage of this message or its attachments is strictly prohibited.

THIS FIRM IS A DEBT COLLECTOR ATTEMPTING TO COLLECT A DEBT. ANY INF ORMATION
OBTAINED WILL BE USED FOR THAT PURPOSE.
